Citation Nr: 0115838	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1981 to 
July 1983 and from November 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for a low back 
disorder, characterized as mechanical low back pain, status 
post L5-S1 discectomy.  The veteran filed a notice of 
disagreement in July 2000 and a statement of the case (SOC) 
was issued in August 2000.  The veteran submitted a 
substantive appeal in September 2000, with no hearing 
requested.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding her claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The Board notes that complete active duty service 
medical records have not been associated with the claims 
folder.  The Board acknowledges that the RO has made several 
attempts to obtain the missing service medical records 
covering the veteran's active service from November 1989 to 
July 1992, and has informed the veteran of its inability to 
obtain them.  However, if the veteran's active service 
medical records are not available, the veteran should be 
notified that she may submit alternate evidence to help prove 
her claim.  In this regard, in her application for 
compensation submitted in September 1998, the veteran listed 
two lay persons who may have information pertinent to her 
service connection claim. Pursuant to the duty to assist, the 
veteran should be informed that she may submit alternate 
evidence, to include any supportive statements from the lay 
persons identified.  See Veterans Claims Assistance Act of 
2000, 114 Stat. at 2097-98.

In the August 2000 SOC, the RO reviewed medical records 
originating from the Moncrief Army Hospital.  The RO pointed 
to the veteran's statement that her back pain began at age 
twenty-one, approximately during 1984.  The RO further 
suggested that, based on the veteran's statement, the veteran 
was not injured during a period of military service.  
However, in a completed form pertaining to military records 
dated February 2000, the veteran indicated that she served in 
the U.S. Navy Reserves from August 1983 to December 1986.  
The relevant provisions provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101 (24), 106, 1110, 
1131 (West 1991 & Supp. 2000).  The evidence of record shows 
that the RO requested information from the National Personnel 
Records Center (NPRC) regarding periods of active service 
only, and not reservist periods of active duty training or 
inactive duty training.  Since information regarding periods 
of active duty training or inactive duty training is 
important in determining whether the veteran would be 
entitled to service connection, further development is 
necessary.

Additionally, the Board notes that the April 1999 and the May 
1999 VA examinations failed to specify the etiology of the 
veteran's low back disorder or whether there is any 
relationship between the veteran's low back disorder and her 
military service.  Therefore, the examinations do not provide 
sufficient evidence upon which to decide the claim.  Another 
VA examination would be helpful in the adjudication of this 
case.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should verify the beginning and 
ending dates for all periods that the 
veteran served in the United States Navy 
Reserves, and further verify specific 
periods of active duty training and 
inactive duty training.  If the latter is 
verified, the RO should attempt to obtain 
any additional service medical records or 
service personnel records that may be 
available from NPRC.  

3.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for service connection for a 
low back disorder, with particular 
attention to in service evidence during 
service and one year following discharge.  
These sources of evidence may include 
private medical records showing treatment 
of the claimed disability (not previously 
provided), including medical opinions as 
to etiology; lay statements by witnesses, 
including statements from lay persons 
listed in her application for 
compensation, or personal testimony.  All 
records identified should be associated 
with the claims folder upon obtaining 
authorization.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran so notified and 
given the opportunity to submit the 
evidence on her own.

4.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination to determine the etiology of 
the veteran's low back disorder.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should render an opinion, as to 
whether it is at least as likely as not 
that any current low back disorder is due 
to or the result of the veteran's 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a legible report.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

